--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT   BETWEEN   BDO CANADA LIMITED, solely in its capacity
as Court appointed receiver of ASTORIA ORGANIC MATTERS LTD. and ASTORIA ORGANIC
MATTERS CANADA LP, and not in any other capacity   AND   SUSGLOBAL ENERGY
BELLEVILLE LTD.   AND   FOR THE PURPOSES OF SECTION 8.18,   SUSGLOBAL ENERGY
CANADA CORP.   MADE AS OF   JULY 27, 2017


--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       ARTICLE 1 - INTERPRETATION 2                        1.01
Definitions 2                    1.02 Headings 6                    1.03
Extended Meanings 6                    1.04 Capacity of Receiver 6              
     1.05 Statutory References 7                    1.06 Currency 7            
       1.07 Exhibits 7       ARTICLE 2 - SALE AND PURCHASE 7                    
   2.01 Assets to be Sold and Purchased 7                    2.02 Excluded
Assets 8                    2.03 Purchase Price 9                    2.04
Allocation of Purchase Price 9                    2.05 Elections 9              
     2.06 Property Taxes 9                    2.07 Transfer Taxes 9            
       2.08 Assumption of Liabilities 10                    2.09 Assigned
Contracts 10                    2.10 Payment of Purchase Price 11              
     2.11 Delivery of Purchased Assets 12                    2.12 Payment of the
Receivables Purchase Agreement Price 12       ARTICLE 3 - REPRESENTATIONS AND
WARRANTIES 13                        3.01 Receiver’s Representations and
Warranties 13                    3.02 Purchaser’s Representations and Warranties
13                    3.03 “As Is, Where Is” 15       ARTICLE 4 - COVENANTS 16  
                     4.01 Covenants of the Receiver 16                    4.02
Covenants of the Purchaser 16       ARTICLE 5 - CONDITIONS AND TERMINATION 18  
                     5.01 Conditions for the Benefit of the Purchaser 18        
           5.02 Conditions for the Benefit of the Receiver 19                  
 5.03 Waiver of Condition 19                    5.04 Termination 19            
       5.05 Effect of Termination 20       ARTICLE 6 - CLOSING ARRANGEMENTS 20  
                     6.01 Closing 20

-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)


    Page                          6.02 Receiver’s Closing Deliveries 20        
           6.03 Purchaser’s Closing Deliveries 21                    6.04
Confidentiality 21                    6.05 Delivery of Receiver’s Certificate 22
                   6.06 Planning Act 22                    6.07 Risk of Loss 22
      ARTICLE 7 - SURVIVAL 23                        7.01 Survival 23      
ARTICLE 8 - GENERAL 23                        8.01 Further Assurances 23        
           8.02 Time of the Essence 23                    8.03 Fees, Commissions
and other Costs and Expenses 23                    8.04 Public Announcements 23
                   8.05 Benefit of the Agreement 24                    8.06
Entire Agreement 24                    8.07 Amendments and Waivers 24          
         8.08 Assignment 24                    8.09 Notices 24                  
 8.10 Remedies Cumulative 26                    8.11 No Third Party
Beneficiaries 26                    8.12 Governing Law 26                  
 8.13 Attornment 26                    8.14 Severability 26                  
 8.15 No Registration of Agreement 26                    8.16 Counterparts 27  
                 8.17 Electronic Execution 27                    8.18 Parent
Guarantee 27

-ii-

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS AGREEMENT is made as of July 27, 2017,

BETWEEN

SUSGLOBAL ENERGY BELLEVILLE LTD., a corporation incorporated under the laws of
Ontario (the “Purchaser”),   -and-   For the purposes of Section 8.18, SUSGLOBAL
ENERGY CANADA CORP., a corporation incorporated under the laws of Canada (the
“Parent”),   -and-   BDO CANADA LIMITED, solely in its capacity as court
appointed receiver of ASTORIA ORGANIC MATTERS LTD. and ASTORIA ORGANIC MATTERS
CANADA LP, and not in any other capacity

WHEREAS on April 13, 2017, the Ontario Superior Court of Justice [Commercial
List] (the “Court”) granted an Order (the “Receivership Order”) appointing BDO
Canada Limited (the “Receiver”) as receiver of the assets, undertakings and
properties of Astoria Organic Matters Ltd. (“Astoria Ltd.”) and Astoria Organic
Matters Canada LP (“Astoria Canada” together with Astoria Ltd. “Astoria”).

AND WHEREAS pursuant to the Receivership Order, the Receiver was authorized to
market and sell the assets, undertakings and properties of Astoria.

AND WHEREAS the Receivership Order, providing for, among other things, a process
under which offers would be solicited for the sale of all, substantially all of
Astoria’s assets and business.

AND WHEREAS the Purchaser desires to purchase the Purchased Assets (as defined
herein) and assume the Assumed Liabilities (as defined herein) upon and subject
to the terms and conditions set out in this Agreement.

NOW THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
(and for the purposes of Section 8.18, the Parent) hereto agree as follows:

--------------------------------------------------------------------------------

- 2 -

ARTICLE 1 - INTERPRETATION

1.01

Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

“Affiliates” means, with respect to any Person, any other Person that controls
or is controlled by or is under common control with the referent Person.

“Agreement” means this agreement, including its recitals and schedules, as
amended from time to time.

“Applicable Law” means:

  (i)

any applicable domestic or foreign law including any statute, law, regulation,
code, ordinance, rule, restriction, subordinate legislation, by- law or treaty,
as well as the common law; and

        (ii)

any applicable and enforceable rule, requirement, order, judgment, injunction,
award or decree of any Governmental Authorities.

“Approval and Vesting Order” means an order of the Court substantially in the
form attached hereto as Exhibit A: (i) approving the sale of the Purchased
Assets by the Receiver to the Purchaser pursuant to the terms of this Agreement,
and (ii) providing for the vesting of the right, title, benefit and interest of
Astoria in and to the Purchased Assets in and to the Purchaser, free and clear
of all Liens, other than the Permitted Encumbrances.

“Assigned Contracts” means those Contracts and Permits set out in Exhibit B.

“Assignment and Assumption Agreement” means an agreement pursuant to which the
Receiver will assign the Assigned Contracts to the Purchaser and the Purchaser
will assume the Assumed Liabilities at the Time of Closing, substantially in the
form of the document set out in Exhibit C.

“Assumed Capital Leases” means the capital lease obligations relating to the
financed equipment under the Loan and Security Agreement #BAO9580A-003 between
Astoria Canada and ECN Financial Inc. dated December 23, 2016, as amended, set
out in Exhibit D with respect to the following financed equipment:

  (i)

2013 Liebherr Model A316LI wheeled material handler with TCD 127hp capacity
diesel engine, hydraulic lifting cab, s/n 1041-63129; and

        (ii)

2013 RotoChopper model B66T portable grinder, s/n 13-2632.

“Assumed Liabilities” has the meaning set out in Section 2.08.

“Books and Records” means all personnel records, inspection records, financial
records, and other records, books, documents and data bases recorded or stored
by means of any device, including in electronic form, relating to the business
and the Purchased Assets as are in the possession or under the control of
Astoria.

--------------------------------------------------------------------------------

- 3 -

“Business Day” means a day other than a Saturday, Sunday, statutory or civic
holiday in Toronto, Ontario.

“Claim” means any actual or threatened civil, criminal, administrative,
regulatory, arbitral or investigative inquiry, action, suit, investigation or
proceeding and any loss, claim or demand relating thereto or resulting
therefrom, or any other claim or demand of whatever nature or kind.

“Closing Date” means seven (7) Business Days following the date of the Approval
and Vesting Order, or such other date as may be agreed in writing between the
parties hereto.

“Contract” means any contract, agreement, license, instrument or commitment
recognized at law or equity, whether written, oral, express or implied, or
arising by a course of conduct or usage of trade, and all amendments thereto.

“Court” has the meaning set out in the Recitals hereto.

“Cure Costs” means all amounts, including, but not limited to, contractual
payments in arrears and accrued and unpaid professional fees arising from any
previous defaults, if any, required to be paid in order to reinstate, place in
good standing, or obtain the consent necessary to permit the assignment of, the
Assigned Contracts as of the Closing Date.

““Employee” means individuals employed by Astoria, on a full-time, part-time or
temporary basis, and “Employees” means every Employee”.

“Environmental Law” means any Applicable Law relating to the natural or indoor
environment including those pertaining to (i) reporting, licensing, permitting,
investigating, remediating or controlling the presence or Release or threatened
Release of Hazardous Substances, or (ii) the use, treatment, storage, disposal,
transport, handling and the like of Hazardous Substances, including, for greater
certainty, any such Applicable Law pertaining to occupational health and safety.

“Equipment” means the equipment owned by Astoria and listed in Exhibit E.

“Estimated Receivable Purchase Payment” means the estimated amount of the
Receivables Purchase Payment.

“Excluded Assets” has the meaning set out in Section 2.02.

“Excluded Contracts” means any Contracts or Permits that are not assignable as
contemplated in Section 2.09(3), and any other Contracts or Permits that are not
Assigned Contracts.

“Final Receivable Purchase Payment” means the final amount of the Receivables
Purchase Payment.

--------------------------------------------------------------------------------

- 4 -

“Governmental Authorities” means governments, regulatory authorities,
governmental departments, agencies, commissions, bureaus, officials, ministers,
Crown corporations, courts, bodies, boards, tribunals or dispute settlement
panels or other law, rule or regulation-making organizations or entities:

  (i)

having or purporting to have jurisdiction on behalf of any nation, province,
territory or state or any other geographic or political subdivision of any of
them; or

        (ii)

exercising, or entitled or purporting to exercise any administrative, executive,
judicial, legislative, policy, regulatory or taxing authority or power.

“Hazardous Substance” means any substance, material or emission whose storage,
handling, use, transportation or Release is prohibited, controlled or regulated
by any Governmental Authorities having jurisdiction pursuant to Environmental
Laws, including any contaminant or pollutant as defined in the Environmental
Protection Act (Ontario).

“HST” means all Taxes payable under the Excise Tax Act (Canada), including goods
and services taxes and any applicable harmonized sales taxes.

“Intellectual Property” means intellectual property of any nature and kind
including all domestic and foreign trade-marks, business names, trade names,
domain names, trading styles, patents, trade secrets, confidential information,
software, industrial designs and copyrights, whether registered or unregistered,
and all applications for registration thereof, and inventions, formulae,
recipes, product formulations and chemistries, processes and processing methods,
technology and techniques and know-how.

“Inventories” means all inventories owned by and in possession of Astoria
including all supplies, goods, work in progress, raw materials and spare parts.

“Lands” means the lands municipally known as 704 Phillipston Road, Belleville,
Ontario and described as Part of Lot 20, Concession 8, Thurlow designated as
Part 1, Plan 21R19513, City of Belleville (PIN 40532-0032 (LT)).

“Land Lease” means the land lease between 1684567 Ontario Inc., as landlord, and
Astoria Organic Matters Canada LP, as lessee, dated June 24, 2013 in respect of
all or part of the Lands, including, without limitation, the Leased Premises.

“Leased Premises” means the business activities and operations formerly carried
on by Astoria located at the address municipally known as 704 Phillipston Road,
Belleville, Ontario.

“Liabilities” means all costs, expenses, charges, debts, liabilities,
commitments and obligations of any nature or kind, whether accrued or fixed,
actual, absolute, contingent, latent or otherwise, matured or unmatured or
determined or undeterminable, including those arising under any Applicable Law
or Claim and those arising under any Contract or undertaking or otherwise,
including any tax liability or tort liability of Astoria.

--------------------------------------------------------------------------------

- 5 -

“Liens” means any lien (statutory or otherwise), mortgage, pledge, security
interest (whether contractual, statutory or otherwise), hypothecation, trust or
deemed trust (whether contractual, statutory, or otherwise), execution, levy,
charge, encumbrance, interest in property, or other financial or monetary claim
which, in each case, in substance, secures payment or performance of an
obligation, or similar charge of any kind.

“MOECC ECA” means any and all Environmental Compliance Approvals issued by the
Ministry of the Environment and Climate Change in the name of or in favour of
Astoria and 1684567 Ontario Inc., as the case may be, as at the Closing Date.

“Non-Disclosure Agreement” means the non-disclosure agreement dated May 18, 2017
between the Purchaser and the Receiver.

“Outside Date” has the meaning set out in Section 5.04(b) .

“Permits” means all permits, licences, certificates, approvals, authorizations,
consents, waivers, orders, exemptions, quotas and registrations, or any item
with a similar effect, issued or granted by any Governmental Authorities.

“Permitted Encumbrances” means only those Liens related to the Purchased Assets
set forth on Exhibit F.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authorities or other entity.

“Proceeds” has the meaning set out in Section 6.07(1)(b)(i) .

“Purchase Price” has the meaning set out in Section 2.03.

“Purchased Assets” has the meaning set out in Section 2.01.

“Receivables Purchase Payment” means 70% of the dollar amount of the accounts
receivable of Astoria recorded in the books and records of Astoria that are less
than 90 days overdue, as at the Closing Date.

“Receiver” has the meaning set out in the Recitals hereto.

“Receiver’s Certificate” means a certificate signed by the Receiver
substantially in the form attached as Schedule A to the Approval and Vesting
Order confirming that: (i) the Purchaser has paid, and the Receiver has received
payment of, the Purchase Price in relation to the purchase by the Purchaser of
the Purchased Assets, and (ii) the conditions to be complied with at or prior to
the Time of Closing as set out in Sections 5.01 and 5.02, respectively, have
been satisfied or waived by the Receiver or the Purchaser, as applicable,
pursuant to Section 5.03.

“Receivership Order” has the meaning set out in the recitals hereto.

--------------------------------------------------------------------------------

- 6 -

“Release” means any release or discharge of any Hazardous Substance including
any discharge, spray, injection, inoculation, abandonment, deposit, spillage,
leakage, seepage, pouring, emission, emptying, throwing, dumping, placing,
exhausting, escape, leach, migration, dispersal, dispensing or disposal.

“Sale Process” means the marketing process approved by the Receivership Order.

“Tax Act” means the Income Tax Act (Canada).

“Taxes” means all taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authorities,
including any interest, additions to tax or penalties applicable to them.

“Time of Closing” means 10:00 a.m. (Toronto Time) on the Closing Date or such
other time as may be agreed in writing between the parties hereto.

“Transfer Taxes” has the meaning set out in Section 2.07.

“Ultimate Parent” has the meaning set out in Section 2.03(b) .

“US Dollar Share Consideration Amount” means US$2,649,850, being $3,500,000
multiplied by 0.7571, which number was the Bank of Canada closing exchange rate
at the close of business on Wednesday, June 14, 2017.

1.02

Headings

The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Exhibits are to Articles and Sections of and Exhibits to
this Agreement.

1.03

Extended Meanings

In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities. The
term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any Person other than the Receiver
and the Purchaser.

1.04

Capacity of Receiver

The Receiver, in executing this Agreement, is entering into this Agreement
solely in its capacity as Court appointed receiver of Astoria, and not in its
personal or any other capacity. The Receiver shall have no personal or corporate
liability of any kind whether in contract, tort or otherwise.

--------------------------------------------------------------------------------

- 7 -

1.05

Statutory References

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

1.06

Currency

All references to currency herein are to lawful money of Canada.

1.07

Exhibits

The following are the Exhibits to this Agreement:

Exhibit A - Form of Approval and Vesting Order
Exhibit B - Assigned Contracts and Permits
Exhibit C - Form of Assignment and Assumption Agreement
Exhibit D - Assumed Capital Leases
Exhibit E - Equipment
Exhibit F - Permitted Encumbrances
Exhibit G - Other Excluded Assets
Exhibit H - Allocation of Purchase Price

ARTICLE 2 - SALE AND PURCHASE

2.01

Assets to be Sold and Purchased

Upon and subject to the terms and conditions hereof, the Receiver will sell to
the Purchaser and the Purchaser will purchase from the Receiver, as of and with
effect from the Time of Closing, all of the right, title, benefit and interest
of Astoria in and to the following assets (collectively, the “Purchased
Assets”):

  (a)

the Land Lease;

        (b)

the MOECC ECA, to the extent transferable;

        (c)

the outstanding accounts receivable at the Time of Closing;

        (d)

all structures, erections, improvements, appurtenances and fixtures situate on
or forming part of the Lands, other than the fixed machinery and fixed equipment
referred to in Section 2.01(e) and other than the Equipment;

        (e)

all fixed machinery and fixed equipment situate on or forming part of the Lands,
other than the Equipment;

        (f)

all Inventories;


--------------------------------------------------------------------------------

- 8 -

  (g)

subject to Sections 2.08 and 2.09(3), and to the extent not otherwise included
in this Section 2.01, the Assigned Contracts;

        (h)

all Intellectual Property owned by Astoria that was used in connection with the
Purchased Assets;

        (i)

all pre-paid expenses and deposits relating to the Purchased Assets (other than
deposits paid to suppliers, Governmental Authorities or customers of Astoria)
including all pre-paid Taxes, local improvement rates and charges, water rates
and other operating costs, all pre-paid purchases of gas, oil and hydro, and all
pre-paid lease payments;

        (j)

any and all customer lists;

        (k)

the Books and Records; and

        (l)

the Equipment,

but excluding, for greater certainty, in each and every case the Excluded Assets
(as hereinafter defined).

2.02

Excluded Assets

Notwithstanding Section 2.01 or any other provision in this Agreement to the
contrary, Astoria will retain its right, title, benefit and interest in and to,
and the Purchaser will have no rights with respect to the right, title, benefit
and interest of Astoria in and to the following assets (collectively, the
“Excluded Assets”):

  (a)

the cash and cash equivalents, short-term investments, bank account balances,
bank deposits, including any deposits posted in respect of letters of credit,
and petty cash of Astoria;

        (b)

all rights of Astoria to tax refunds, credits, rebates or similar benefits
relating to the Purchased Assets;

        (c)

the Excluded Contracts;

        (d)

shares and other interests or capital of Astoria;

        (e)

the tax records and insurance policies of Astoria;

        (f)

any Claim of Astoria to reimbursement under any insurance policy applicable to
Astoria;

        (g)

any Books and Records not pertaining primarily to the Purchased Assets;

        (h)

all funds or deposits held by suppliers, any Governmental Authorities, customers
or any other person in trust for or on behalf of Astoria, including without
limitation the existing deposit with the City of Bellville, the existing
Guaranteed Investment Certificate in support of the Financial Assurance posted
by Astoria in favour of the Ministry of Environment and Climate Change and the
existing performance bond receivable with the City of Peterborough; and


--------------------------------------------------------------------------------

- 9 -

  (i)

any other assets listed in Exhibit G.


2.03

Purchase Price

The aggregate purchase price payable by the Purchaser to the Receiver for the
Purchased Assets excluding all applicable Taxes (such amount being hereinafter
referred to as the “Purchase Price”) is an amount equal to a sum of the
following:

  (a)

cash in an aggregate amount equal to $4,000,000 plus the Receivables Purchase
Payment; plus

        (b)

issuance of 529,970 common shares in the capital of SusGlobal Energy Corp. (the
“Ultimate Parent”), being a number equal to the US Dollar Share Consideration
Amount divided by $5.00 per common share; plus

        (c)

the amount of the Assumed Liabilities.


2.04

Allocation of Purchase Price

The Purchase Price will be allocated among the Purchased Assets as set out in
Exhibit H such allocation to be agreed upon by the parties hereto, acting
reasonably, before the Closing Date. The Receiver and the Purchaser will make
and file all Tax returns and filings on a basis which is consistent with the
amount and allocation of the Purchase Price.

2.05

Elections

The Receiver and the Purchaser will on or before the Time of Closing jointly
execute an election (if applicable), in the prescribed form and containing the
prescribed information, to have subsection 167(1.1) of the Excise Tax Act
(Canada) apply to the sale and purchase of the Purchased Assets hereunder so
that no HST is payable by the Purchaser in respect of such sale and purchase.
The Purchaser will file such election with the Minister of National Revenue
within the time prescribed by the Excise Tax Act (Canada).

2.06

Property Taxes

The Purchaser shall be liable for all applicable property Taxes payable under
any Applicable Law on and after the Time of Closing.

2.07

Transfer Taxes

(1)      The Purchaser will be liable for and, subject to Section 2.05, will
pay, or will cause to be paid, all transfer, value added, ad-valorem, excise,
sales, use, consumption, goods or services, harmonized sales, retail sales,
social services, or other similar taxes or duties (collectively, “Transfer
Taxes”) payable under any Applicable Law on or with respect to the sale and
purchase of the Purchased Assets under this Agreement. The Purchaser will
prepare and file any affidavits or returns required in connection with the
foregoing at its own cost and expense.

--------------------------------------------------------------------------------

- 10 -

(2)      The Purchaser shall indemnify and save harmless the Receiver and its
employees, advisors and agents from all Claims incurred, suffered or sustained
as a result of a failure by the Purchaser:

  (a)

to pay any Transfer Taxes payable by the Purchaser; and/or

        (b)

to file any returns, certificates, filings, elections, notices or other
documents required to be filed by the Purchaser with any federal, provincial or
other taxing authorities in connection with the conveyance or transfer of the
Purchased Assets.


2.08

Assumption of Liabilities

(1)      At the Time of Closing, the Purchaser will assume and thereafter
fulfil, perform and discharge when due the following Liabilities of Astoria
outstanding as at the Closing Date (collectively, the “Assumed Liabilities”):

  (a)

all Liabilities arising from or in connection with the Assigned Contracts
(including the Assumed Capital Leases), excluding any Cure Costs, from and after
the Closing Date;

        (b)

all Liabilities arising from or in connection with any Taxes for which the
Purchaser is responsible pursuant to Sections 2.06 and 2.07 and any Permitted
Encumbrances from and after the Closing Date; and

        (c)

all Liabilities relating to or arising from the Purchased Assets under
Environmental Laws from and after the Closing Date including, without
limitation, any costs and expenses associated with any ongoing work in process
from and after the Time of Closing required to be carried out in order to comply
with any Environmental Laws provided that it is agreed by the parties hereto
that such ongoing work shall not include the work described in Section 4.02(9)
below.

(2)      In addition to any other provision for indemnification by the Purchaser
contained in this Agreement, the Purchaser will, from and after the Closing
Date, indemnify and save harmless the Receiver on its own behalf and as trustee
for its Affiliates and their current and former directors and officers,
employees, agents, advisors and representatives (including the Receiver)
(collectively, the “Indemnitees”) from and against all Claims asserted against
any of the Indemnitees in any way directly or indirectly arising from, relating
to or in connection with any of the Assumed Liabilities.

2.09

Assigned Contracts

(1)      Subject to Section 2.09(2), the Purchaser, with the Receiver’s consent,
will request any consents necessary to permit the assignment to the Purchaser of
the Assigned Contracts. The Receiver will provide its reasonable cooperation to
assist the Purchaser to obtain such consents, including providing financial and
other information of Astoria requested by the Purchaser or party to such
Assigned Contract.

--------------------------------------------------------------------------------

- 11 -

(2)      The Receiver will be responsible for all Cure Costs in respect of any
Assigned Contracts.

(3)      Nothing in this Agreement will constitute an agreement to assign or an
attempted assignment of any non-assignable rights or any Contracts or Permits
for which any requisite consent or approval has not been obtained or which as a
matter of Applicable Law or by its terms is not assignable.

2.10

Payment of Purchase Price

(1)      Subject to Section 2.12, the Purchase Price will be satisfied by the
Purchaser on the Closing Date as follows:

  (a)

an amount equal to 15% of the Purchase Price (the “Deposit”) forthwith upon the
Purchaser submitting a Binding APA (as defined in the Sale Process), by wire
transfer of immediately available funds to an account specified by the Receiver,
in trust, as a deposit to be held in a bank account at a Canadian chartered bank
and paid as provided in Section 2.10(2);

        (b)

cash by way of a wire transfer at the Time of Closing of immediately available
funds to an account specified by the Receiver equal to $3,400,000 plus the
Estimated Receivable Purchase Payment;

        (c)

delivery of an original share certificate issued in the name of the Receiver or
such other person or entity as directed in writing by the Receiver representing
529,970 common shares in the capital of the Ultimate Parent to the Receiver; and

        (d)

by the Purchaser assuming the Assumed Liabilities.

(2)      The Deposit paid to the Receiver by the Purchaser pursuant to Section
2.10(1)(a) will be paid by the Receiver as follows:

  (a)

to the Receiver at the Time of Closing, with any interest that has been paid by
the applicable bank thereon being paid to the Purchaser, in each case net of any
applicable bank fees or charges, if the sale and purchase of the Purchased
Assets provided for herein is completed in accordance with the terms and
conditions hereof;

        (b)

to the Receiver on or after the fifth Business Day after the date of termination
of this Agreement, together with any interest that has been paid by the
applicable bank thereon (net of any applicable bank fees or charges), if this
Agreement is terminated by the Receiver pursuant to Section 5.04(a), Section
5.04(c) (unless with respect to a condition in Section 5.02(c) or (d)), or
Section 5.04(f) (where the Purchaser has failed to comply with its obligations
under this Agreement); or


--------------------------------------------------------------------------------

- 12 -

  (c)

to the Purchaser on or after the fifth Business Day after the date of
termination of this Agreement, together with any interest that has been paid by
the applicable bank thereon (net of any applicable bank fees or charges), if
this Agreement is terminated by the Purchaser pursuant to Section 5.04(a) or
Section 5.04(b), or by the Receiver pursuant to Section 5.04(c) (solely with
respect to a condition in Section 5.02(c) or (d)) or Section 5.04(f) (unless the
Purchaser has failed to comply with its obligations under this Agreement),

provided that if the sale and purchase of the Purchased Assets provided for
herein is not completed in accordance with the terms and conditions hereof and,
prior to 10:00 a.m. on the fifth Business Day referred to in Section 2.10(2)(b)
or (c), as the case may be, written notice is given by either the Receiver or
the Purchaser to the other counterparty that such party in good faith disputes
that the other is entitled to receive the deposit and/or any accrued interest
thereon, then such deposit and all accrued interest thereon may, at the option
of the Receiver, be paid into Court as soon as reasonably possible (net of any
applicable bank fees or charges), and further provided that the Receiver shall
be entitled to seek the direction of the Court at any time in respect of any
matter relating to the deposit, including the payment thereof to any Person.

2.11

Delivery of Purchased Assets

At the Time of Closing, the Purchaser will take possession of the Purchased
Assets where situated. The Purchaser acknowledges that the Receiver has no
obligation to deliver possession of the Purchased Assets to the Purchaser at any
location other than the Leased Premises.

2.12

Payment of the Receivables Purchase Agreement Price


  (a)

The Purchase Price shall be increased, if the Final Receivables Purchase Price
exceeds the Estimated Receivables Purchase Price, by an amount equal to the
amount of such excess, or decreased, if the Estimated Receivables Purchase Price
exceeds the Final Receivables Purchase Price, by an amount equal to the amount
of such excess (such net increase or decrease to the Purchase Price, the “Final
Receivables Payment Adjustment”). Either the Purchaser or the Receiver, as
applicable, shall, within three (3) Business Days after the determination of the
Final Receivables Payment Adjustment, make payment to the Receiver or the
Purchaser, as applicable, by wire transfer in immediately available funds of the
amount payable by the Purchaser or the Receiver, as applicable, in respect of
the Final Receivables Payment Adjustment to an account designated in writing by
the Receiver or the Purchaser, as applicable.

        (b)

The parties agree that any payments made pursuant to this Section 2.12 will be
treated for tax purposes as an adjustment to the Purchase Price, unless
otherwise prohibited by applicable Law.


--------------------------------------------------------------------------------

- 13 -

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

3.01

Receiver’s Representations and Warranties

The Receiver represents and warrants to the Purchaser that, as at the date
hereof and as of the Closing Date:

  (a)

subject to the entry of the Approval and Vesting Order and any other orders
required by the Court in connection with the transactions contemplated herein,
the Receiver has the power, authority and right to enter into and deliver this
Agreement and to carry out its obligations hereunder;

        (b)

subject to the entry of the Approval and Vesting Order and any other orders
required by the Court in connection with the transactions contemplated herein,
this Agreement constitutes a valid and legally binding obligation of the
Receiver, enforceable against the Receiver in accordance with its terms;

        (c)

Astoria Ltd. and Astoria Canada are registered under Part IX of the Excise Tax
Act (Canada) with registration number 840185730 RT0001 and 845748037 RT0001,
respectively; and

        (d)

each of Astoria Ltd. and Astoria Canada is not a non-resident of Canada within
the meaning of section 116 of the Tax Act.


3.02

Purchaser’s Representations and Warranties

The Purchaser represents and warrants to the Receiver that:

  (a)

the Purchaser is a corporation duly incorporated, organized and existing under
the laws of Ontario;

        (b)

the Purchaser has the power, authority and right to enter into and deliver this
Agreement and to carry out its obligations hereunder;

        (c)

this Agreement constitutes a valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms;

        (d)

the Purchaser has taken all necessary corporate action to authorize the entering
into and performance by it of this Agreement and completion of the transactions
contemplated herein and the entering into of this Agreement in completion of the
transactions contemplated herein will not breach its constating documents, any
agreement binding on the Purchaser, or Applicable Laws relating to the
Purchaser;

        (e)

there are no orders of or proceedings before or pending before any Governmental
Authorities, or threatened to be brought by or before any Governmental
Authorities by or against the Purchaser affecting the legality, validity or
enforceability of this Agreement or the consummation of the transactions
contemplated hereby by the Purchaser;


--------------------------------------------------------------------------------

- 14 -

  (f)

no authorizations, consents or approvals of, or filing with or notice to, any
Governmental Authorities is required in connection with the execution, delivery
or performance of this Agreement;

        (g)

except for the Approval and Vesting Order, no consent, waiver, authorization or
approval of any Person and no declaration to or filing or registration with any
Governmental Authorities is required in connection with the execution and
delivery by the Purchaser of this Agreement;

        (h)

the Purchaser has available, or prior to the delivery of the Binding APA (as
defined in the Sale Process) and at the Time of Closing will have, sufficient
funding to enable the Purchaser to consummate the purchase of the Purchased
Assets on the terms set forth herein and otherwise to perform all of the
Purchaser’s obligations under this Agreement;

        (i)

the Purchaser is registered under Part IX of the Excise Tax Act (Canada) with
registration number that will be provided within one (1) Business Day of the
date hereof;

        (j)

the Purchaser is not a non-resident of Canada within the meaning of section 116
of the Tax Act;

        (k)

there are no shareholder agreements, voting trusts or other agreements or
understandings to which the Ultimate Parent, the Parent or any of its
subsidiaries is a party with respect to the voting of the capital stock or other
equity interests of the Ultimate Parent, the Parent or any of its subsidiaries
or that the Receiver will be required to execute and deliver in connection with
the issuance of the common shares in the capital of the Ultimate Parent to be
issued to the Receiver contemplated by this Agreement;

        (l)

other than the hold period prescribed by applicable U.S. securities laws and the
legend prohibiting the transfer of the common shares in the capital of the
Ultimate Parent to be issued to the Receiver pursuant to this Agreement until
the date that is six months from the Closing Date, there are no other
restrictions, whether imposed by applicable law or by Contract, on the transfer
of such common shares;

        (m)

the issued and outstanding common shares in the capital of the Ultimate Parent
are not listed on any stock exchange or quotation system;

        (n)

the Ultimate Parent has taken all necessary action to authorize the issuance of
the common shares in the capital of the Ultimate Parent to be issued to the
Receiver contemplated by this Agreement, and such common shares will, at the
time of issuance, be validly issued and fully paid and non-assessable common
shares in the capital of the Ultimate Parent; and


--------------------------------------------------------------------------------

- 15 -

  (o)

the common shares in the capital of the Ultimate Parent to be issued to the
Receiver contemplated by this Agreement will be allotted and issued fully paid,
free from all claims, encumbrances and equities whatsoever and with all rights
attached thereto. Such shares will rank pari passu in all respects with, and be
identical to, the existing common shares in the capital of the Ultimate Parent
then issued and will rank in full for all dividends and other distributions
declared, made or paid on the common shares in the capital of the Ultimate
Parent after the date of issue.


3.03

“As Is, Where Is”

(1)      The Purchaser acknowledges and agrees that it is purchasing the
Purchased Assets on an “as is, where is” basis and on the basis that the
Purchaser has conducted to its satisfaction an independent inspection,
investigation and verification of the Purchased Assets (including a review of
title), Assumed Liabilities and all other relevant matters and has determined to
proceed with the transaction contemplated herein and will accept the same at the
Time of Closing in their then current state, condition, location, and amounts,
subject to all Permitted Encumbrances.

(2)      Except as otherwise expressly provided in Section 3.01, no
representation, warranty or condition whether statutory (including under the
Sale of Goods Act (Ontario), the International Sale of Goods Contracts
Convention Act (Canada) and the International Sale of Goods Act (Ontario) or any
international equivalent act which may be applicable to the subject matter
pursuant to the provisions of this Agreement, including but not limited to the
United Nations Convention on Contracts for the International Sale of Goods), or
express or implied, oral or written, legal, equitable, conventional, collateral,
arising by custom or usage of trade, or otherwise is or will be given including
as to title, outstanding liens or encumbrances, description, fitness for
purpose, merchantability, merchantable quality, quantity, condition (including
physical and environmental condition), suitability, durability, assignability,
or marketability thereof or any other matter or thing whatsoever, and all of the
same are expressly excluded and disclaimed and any rights pursuant to such
statutes have been waived by the Purchaser. The Purchaser acknowledges and
agrees that it has relied entirely and solely on its own investigations as to
the matters set out above and in determining to purchase the Purchased Assets
and assume the Assumed Liabilities pursuant to this Agreement.

(3)      The description of the Purchased Assets and Assumed Liabilities
contained herein is for the purpose of identification only and the inclusion of
any item in such description does not confirm the existence of any such items or
that any such item is owned by Astoria. Except as otherwise explicitly set forth
in Section 3.01, no representation, warranty or condition has been given by the
Receiver concerning the completeness or accuracy of such descriptions and the
Purchaser acknowledges and agrees that any other representation, warranty,
statements of any kind or nature, express or implied, (including any relating to
the future or historical financial condition, results of operations, prospects,
assets or liabilities of Astoria or the quality, quantity or condition of the
Purchased Assets) are specifically disclaimed by the Receiver.

(4)      Any documents, materials and information provided by or on behalf of
the Receiver to the Purchaser with respect to the Purchased Assets or Assumed
Liabilities (including any confidential information memorandums, management
presentations, or material made available in the electronic data room) have been
provided to the Purchaser solely to assist the Purchaser in undertaking its own
due diligence, and the Receiver has not made and is not making any
representations or warranties, implied or otherwise, to or for the benefit of
the Purchaser as to the accuracy and completeness of any such documents,
materials or information or the achievability of any valuations, estimates or
projections. The Purchaser acknowledges that it has not and will not rely upon
any such documents, materials or information in any manner, whether as a
substitute for or supplementary to its own due diligence, searches, inspections
and evaluations. The Receiver and their respective affiliates, directors,
officers, employees, agents and advisors shall not be liable for any inaccuracy,
incompleteness or subsequent changes to any such documents, materials or
information.

--------------------------------------------------------------------------------

- 16 -

ARTICLE 4 - COVENANTS

4.01

Covenants of the Receiver

(1)      The Receiver will ensure that the representations and warranties of the
Receiver set out in Section 3.01 are true and correct in all material respects
at the Time of Closing and use reasonable commercial efforts to ensure that the
conditions of closing for the benefit of the Purchaser set out in Section 5.01
over which it has reasonable control have been performed or complied with in all
material respects by the Time of Closing.

(2)      The Receiver shall file with the Court, as soon as practicable after
its execution and delivery of this Agreement, a motion seeking the Court’s
issuance of the Approval and Vesting Order.

(3)      At least two (2) Business Days prior to the Closing Date, the Receiver
shall provide the Purchaser with a written notification of the Estimated
Receivable Purchase Payment, including the identification of the accounts
receivable of Astoria that are less than 90 days overdue.

(4)      The Receiver shall, on behalf of Astoria, terminate the employment of
the Employees on or before the Closing Date and the Receiver shall provide
confirmation on Closing that it has effected such terminations. Astoria shall be
responsible for all wages, notice of termination and other obligations including
entitlement to benefit coverage, vacation pay and overtime pay to all of the
Employees, to the extent applicable. Any indemnity given by the Purchaser in
favour of the Receiver under this Agreement shall exclude any indemnity in
respect of the foregoing Employee-related liabilities. For greater certainty,
nothing herein derogates from the Purchaser’s obligations and liabilities or
affords any right in favour of the Purchaser to claim over to the Receiver or
Astoria for any liability arising as a result of the Purchaser becoming a
successor employer of Astoria.

4.02

Covenants of the Purchaser

(1)      The Purchaser will ensure that the representations and warranties of
the Purchaser set out in Section 3.02 are true and correct in all material
respects at the Time of Closing and use reasonable commercial efforts to ensure
that the conditions of closing for the benefit of the Receiver set out in
Section 5.02 over which it has reasonable control have been performed or
complied with in all material respects by the Time of Closing.

--------------------------------------------------------------------------------

- 17 -

(2)      The Purchaser will provide the Receiver with all information within its
possession or control that the Receiver may reasonably request to assist the
Receiver in obtaining the Approval and Vesting Order.

(3)      The Purchaser will preserve the Books and Records delivered to it at
the Time of Closing for a period of six years from the Closing Date, or for such
other period as is required by any Applicable Law, and will permit the Receiver
and their respective authorized representatives reasonable access thereto in
connection with the affairs of Astoria, and the right to make copies thereof at
their expense.

(4)      The Purchaser shall make the necessary arrangements to replace any
letters of credit or other security deposits posted or received by Astoria, the
Receiver, or any other Person on their behalf, on or prior to Closing.

(5)      Not more than ten (10) Business Days following the Closing Date, the
Purchaser shall provide the Receiver with written notification of the Final
Receivable Purchase Payment, including the identification of the accounts
receivable of Astoria that are less than 90 days overdue as at the Closing Date.
Following receipt of the foregoing notification, Receiver shall have a period of
five (5) Business Days to review the books and records of Astoria setting forth
the accounts receivable of Astoria as at the Closing Date, at no cost, during
regular business hours to satisfy itself as to the recorded amount of such
account receivable, following which five (5) Business Day period the Receiver
shall either: (a) provide written confirmation to the Purchaser of its
satisfaction with its review; or (b) provide written objection to the Purchaser
of its review. In the event that the Receiver objects to such review of the
books and records of Astoria, the applicable five (5) Business Day period shall
be extended until all such disputes have been resolved to the satisfaction of
the Receiver, acting reasonably.

(6)      The Purchaser will comply with the Personal Information Protection and
Electronic Documents Act (Canada) and other similar Applicable Laws relating to
privacy and the protection of personal information in respect of the Books and
Records, Contracts and any other business and financial records related to the
Purchased Assets.

(7)      In the event that the common shares in the capital of the Ultimate
Parent are listed or quoted on any stock exchange or quotation system at any
time following the Time of Closing, the Purchaser shall take all actions
required to permit the Receiver to sell the common shares in the capital of the
Ultimate Parent issued to the Receiver pursuant to this Agreement without
restriction, whether imposed by applicable law or by Contract, other than the
hold period prescribed by applicable U.S. securities laws and the legend
prohibiting the transfer of the common shares in the capital of the Ultimate
Parent to be issued to the Receiver pursuant to this Agreement until the date
that is six months from the Closing Date, as applicable.

(8)      In the event that the common shares in the capital of the Ultimate
Parent are listed or quoted on any stock exchange or quotation system at any
time following the date that is six months from the Closing Date, upon the
reasonable written request of the Receiver, including to permit the wind-down of
the estate of Astoria, the Purchaser shall take all actions required to permit
the Receiver to sell or otherwise transfer the common shares in the capital of
the Ultimate Parent issued to the Receiver pursuant to this Agreement to any
Person permitted to acquire such common shares in accordance with applicable
U.S. securities laws.

--------------------------------------------------------------------------------

- 18 -

(9)      The Purchaser hereby acknowledges that the Receiver has engaged and
incurred costs with respect to certain re-grading work on the Leased Premises
which may not be complete by the Closing Date which work is required to be
completed by the City of Belleville and which work requirements are supported by
a cash deposit posted in favour of the City of Belleville. For the avoidance of
any doubt, the aforementioned cash deposit is an Excluded Asset. In the event
that the foregoing work is not complete by the Closing Date, the Purchaser
hereby agrees to provide the Receiver and its contractors continued access to
the Leased Premises, at no costs, during regular business hours and upon 24
hours’ notice in order to complete the required re-grading work. Furthermore.
The Receiver acknowledges and agrees that it shall remain solely responsible for
any and all costs relating to the re-grading work described in this Section
4.02(9) .

ARTICLE 5 - CONDITIONS AND TERMINATION

5.01

Conditions for the Benefit of the Purchaser

The sale by the Receiver and the purchase by the Purchaser of the Purchased
Assets is subject to the following conditions, which are for the exclusive
benefit of the Purchaser and which are to be performed or complied with at or
prior to the Time of Closing:

  (a)

the representations and warranties of the Receiver set forth in this Agreement
will be true and correct in all material respects at the Time of Closing with
the same force and effect as if made at and as of such time;

        (b)

the Receiver will have performed or complied in all material respects with all
of the obligations and covenants of this Agreement to be performed or complied
with by the Receiver at or prior to the Time of Closing;

        (c)

to the best of the Receiver’s knowledge, no action or proceeding in Canada will
be pending by any third party to enjoin or prohibit the sale and purchase of the
Purchased Assets;

        (d)

the MOECC ECA shall have been assigned and transferred to the Purchaser at the
Time of Closing;

        (e)

the Land Lease shall have been assigned to the Purchaser or alternative
arrangements satisfactory to the Purchaser shall been entered into with landlord
at the Time of Closing; and

        (f)

the Approval and Vesting Order will have been granted by the Court and such
order will not have been stayed, varied in any material respect, set aside or
appealed (or any such appeal shall have been dismissed with no further appeal
therefrom); and

        (g)

the Receiver will have paid or will have made arrangements, satisfactory to the
Purchaser, acting reasonably, to pay all Cure Costs pursuant to Section 2.09(2).


--------------------------------------------------------------------------------

- 19 -

5.02

Conditions for the Benefit of the Receiver

The sale by the Receiver and the purchase by the Purchaser of the Purchased
Assets is subject to the following conditions, which are for the exclusive
benefit of the Receiver and which are to be performed or complied with at or
prior to the Time of Closing:

  (a)

the representations and warranties of the Purchaser set forth in this Agreement
will be true and correct in all material respects at the Time of Closing with
the same force and effect as if made at and as of such time;

        (b)

the Purchaser will have performed or complied in all material respects with all
of the obligations and covenants of this Agreement to be performed or complied
with by the Purchaser at or prior to the Time of Closing;

        (c)

no action or proceeding in Canada will be pending by any third party to enjoin
or prohibit the purchase and sale of the Purchased Assets; and

        (d)

the Approval and Vesting Order will have been granted by the Court and such
order will not have been stayed, varied in any material respect, set aside or
appealed (or any such appeal shall have been dismissed with no further appeal
therefrom).


5.03

Waiver of Condition

The Purchaser, in the case of a condition set out in Section 5.01, and the
Receiver, in the case of a condition set out in Section 5.02 (other than Section
5.02(d)), will have the exclusive right to waive the performance or compliance
of such condition in whole or in part and on such terms as may be agreed upon
without prejudice to any of its rights in the event of non-performance of or
non-compliance with any other condition in whole or in part. Any such waiver
will not constitute a waiver of any other conditions in favour of the waiving
party. Such waiving party will retain the right to complete the purchase and
sale of the Purchased Assets herein contemplated.

5.04

Termination

This Agreement may be terminated, by notice given prior to or on the Closing
Date:

  (a)

by the Receiver or the Purchaser if a material breach of any representation,
warranty, covenant, obligation or other provision of this Agreement has been
committed by the other party and such breach has not been waived or cured within
five days following the date on which the non-breaching party notifies the other
party of such breach;

        (b)

by the Purchaser if a condition in Section 5.01 becomes impossible to satisfy
prior to August 31, 2017 or such later date as the parties may determine (the
“Outside Date”) (other than through the failure of the Purchaser to comply with
its obligations under this Agreement) and the Purchaser has not waived such
condition;


--------------------------------------------------------------------------------

- 20 -

  (c)

by the Receiver if a condition in Section 5.02 becomes impossible to satisfy
prior to the Outside Date (other than through the failure of the Receiver to
comply with its obligations under this Agreement) and the Receiver has not
waived such condition;

        (d)

by the Receiver pursuant to Section 6.07(1)(a);

        (e)

by written agreement of the Purchaser and the Receiver;

        (f)

by the Receiver or the Purchaser if the completion of the sale of Purchased
Assets herein contemplated has not occurred (other than through the failure of
the party seeking termination to comply with its obligations under this
Agreement) on or before the Outside Date.


5.05

Effect of Termination

Each party’s right of termination under Section 5.04 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 5.04, all further obligations of the parties
under this Agreement will terminate, except that the obligations in Sections
2.10(2), 6.04, 8.03 and 8.04 will survive; provided, however, that if this
Agreement is terminated by a party because of a material breach of a
representation or warranty, covenant, obligation or other provision of this
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies with
respect to such breach will survive such termination unimpaired.

ARTICLE 6 - CLOSING ARRANGEMENTS

6.01

Closing

The sale and purchase of the Purchased Assets will be completed at the Time of
Closing at the offices of Aird & Berlis LLP, 181 Bay Street, Suite 1800, PO Box
754, Toronto, Ontario M5J 2T9.

6.02

Receiver’s Closing Deliveries

On or before the Time of Closing, the Receiver will deliver or cause to be
delivered to the Purchaser the following:

  (a)

a certificate executed by the Receiver confirming that the representations and
warranties of the Receiver in this Agreement are true and correct in all
material respects as of the Time of Closing and that the obligations of the
Receiver to be performed prior to the Time of Closing have been performed in all
material respects;

        (b)

a copy of the issued and entered Approval and Vesting Order;


--------------------------------------------------------------------------------

- 21 -

  (c)

evidence, satisfactory to the Purchaser, acting reasonably, of the payment of or
arrangements to pay all Cure Costs as contemplated by Section 2.09(2);

        (d)

if available, the tax election as contemplated by Section 2.05 executed by the
Receiver;

        (e)

a bill of sale, duly executed by the Receiver, if necessary;

        (f)

the Assignment and Assumption Agreement executed by the Receiver; and

        (g)

such other documents or instruments as contemplated or required to be delivered
by the Receiver pursuant to this Agreement, all of which shall be in form and
substance satisfactory to the parties, acting reasonably.


6.03

Purchaser’s Closing Deliveries

On or before the Time of Closing, the Purchaser will deliver or cause to be
delivered to the Receiver the following:

  (a)

payment of the Purchase Price to the Receiver as contemplated by Section
2.10(1);

        (b)

a certificate executed by a senior officer of the Purchaser confirming that the
representations and warranties of the Purchaser in this Agreement are true and
correct in all material respects as of the Time of Closing and that the
obligations of the Purchaser to be performed prior to the Time of Closing have
been performed in all material respects;

        (c)

if available, the tax election as contemplated by Section 2.05 executed by the
Purchaser;

        (d)

consent of the Landlord for the Assignment of the Land Lease;

        (e)

the Assignment and Assumption Agreement executed by the Purchaser; and

        (f)

such other documents or instruments as contemplated or required to be delivered
by the Purchaser pursuant to this Agreement, all of which shall be in form and
substance satisfactory to the parties, acting reasonably.


6.04

Confidentiality

Subject to the terms of the Non-Disclosure Agreement, both prior to the Closing
Date and, if the sale and purchase of the Purchased Assets hereunder fails to
occur for whatever reason thereafter, the Purchaser will not disclose to anyone
or use for its own or for any purpose other than the purpose contemplated by
this Agreement any confidential information concerning Astoria or the operations
obtained by the Purchaser pursuant hereto, and will hold all such information in
the strictest confidence and, if the sale and purchase of the Purchased Assets
hereunder fails to occur for whatever reason, will return all documents, records
and all other information or data relating to Astoria or to the operations which
the Purchaser obtained pursuant to this Agreement.

--------------------------------------------------------------------------------

- 22 -

6.05

Delivery of Receiver’s Certificate

When the Receiver is satisfied that all conditions hereunder have been satisfied
or waived, and all documents to be delivered under the terms hereof have been
delivered at or before the Time of Closing, the Receiver will deliver an
executed copy of the Receiver’s Certificate to the Purchaser’s counsel in escrow
upon the sole condition of receipt by the Receiver of the amounts referred to in
Section 2.10(1) . All of the foregoing amounts will then be paid by the
Purchaser, by wire transfer of immediately available funds to an account
designated in writing by the Receiver for this purpose pursuant to Section
2.10(1) hereof. Following written confirmation of receipt by the Receiver of
such funds (or such person directed by the Receiver to receive such funds), the
Receiver’s Certificate will be released from escrow to the Purchaser. Upon such
delivery, the closing will be deemed to have occurred at the Time of Closing.
The Receiver will file a copy of the Receiver’s Certificate with the Court on
the next Business Day following the Closing Date and provide evidence of such
filing to the Purchaser.

6.06

Planning Act

This Agreement is subject to compliance with the Planning Act (Ontario). The
parties agree that compliance with the Planning Act (Ontario) shall be the
responsibility of the Purchaser at its costs. The Receiver agrees to execute all
documents reasonably requested by the Purchaser in respect thereof.

6.07

Risk of Loss

(1)      Until the Time of Closing, the Purchased Assets will remain at the risk
of the Receiver. If any destruction or damage in excess of $250,000 occurs to
the Purchased Assets on or before the Time of Closing or if any or all of the
Purchased Assets are appropriated, expropriated or seized by governmental or
other lawful authority on or before the Time of Closing:

  (a)

the Receiver will forthwith give notice thereof to the Purchaser, and the
Receiver shall have the right to terminate this Agreement prior to the Time of
Closing and shall notify the Purchaser in a reasonable period of time whether it
is exercising this right; and

        (b)

in the event the Receiver does not exercise its right of termination under
Section 6.07(1)(a), the Purchaser will have the option, exercisable by notice to
the Receiver on or before the Time of Closing:


  (i)

to reduce the Purchase Price by an amount equal to the proceeds of insurance
(and, if any such policy provided for a deductible amount, by an amount equal to
such deductible amount) or compensation for destruction or damage or
appropriation, expropriation or seizure and business interruption with respect
thereto (in this Section 6.07 referred to as the “Proceeds”), and to complete
the purchase; or


--------------------------------------------------------------------------------

- 23 -

  (ii)

to complete the purchase without reduction of the Purchase Price, in which event
all Proceeds will be payable to the Purchaser and all Claims of the Receiver to
any such amounts not paid by the Closing Date will be assigned to the Purchaser.

(2)      If the Purchaser elects to reduce the Purchase Price pursuant to
Section 6.07(1)(b)(i), the Receiver will at the Time of Closing determine the
amount of the reduction to the extent that it is then determinable and will
undertake to adjust such amount after the Closing Date, if necessary.

ARTICLE 7 - SURVIVAL

7.01

Survival

No covenants, representations and warranties of each party contained in this
Agreement will survive the completion of the sale and purchase of the Purchased
Assets and assumption of the Assumed Liabilities hereunder, except for the
covenants that by their terms are to be satisfied or survive after the Time of
Closing (including without limitation Sections 2.07, 2.10(2), 4.02(3), 8.03,
8.04, and 8.15), which covenants will continue in full force and effect in
accordance with their terms.

ARTICLE 8 - GENERAL

8.01

Further Assurances

Each of the Receiver and the Purchaser will from time to time at the request and
expense of the other execute and deliver all such further documents and
instruments and do all acts and things as the other party may, either before or
after the Closing Date, reasonably require to effectively carry out or better
evidence or perfect the full intent and meaning of this Agreement.

8.02

Time of the Essence

Time is of the essence of this Agreement.

8.03

Fees, Commissions and other Costs and Expenses

Each of the Receiver and the Purchaser shall be solely responsible for their
respective legal and accounting costs and expenses and any real estate or other
commissions incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant to this
Agreement and any other costs and expenses whatsoever and howsoever incurred and
will indemnify and save harmless the other from and against any Claim resulting
from any broker’s, finder’s or placement fee or commission alleged to have been
incurred as a result of any action by it in connection with the transactions
under this Agreement.

8.04

Public Announcements

Except as required by Applicable Law, no public announcement or press release
concerning the sale and purchase of the Purchased Assets may be made by the
Receiver or the Purchaser without the prior consent and joint approval of the
Receiver and the Purchaser.

--------------------------------------------------------------------------------

- 24 -

8.05

Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the successors
and permitted assigns of the parties.

8.06

Entire Agreement

This Agreement (including the agreements contemplated hereby) and the
Non-Disclosure Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and such agreements cancel and
supersede any prior understandings and agreements between the parties with
respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the parties other than as expressly set forth in this Agreement (including the
agreements contemplated hereby) or in the Non-Disclosure Agreement.

8.07

Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties (and, in the case of any
amendment or modification to Section 8.18, the Parent). No waiver of any breach
of any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

8.08

Assignment

This Agreement may not be assigned by the Receiver or the Purchaser without the
written consent of the other provided that the Purchaser may assign this
Agreement without the consent of the Receiver to an Affiliate of the Purchaser
provided that: (i) such Affiliate enters into a written agreement with the
Receiver to be bound by the provisions of this Agreement in all respects and to
the same extent as the Purchaser is bound, (ii) that the Purchaser will continue
to be bound by all the obligations hereunder as if such assignment had not
occurred and perform such obligations to the extent that such Affiliate fails to
do so, and (iii) such assignment occur prior to the issuance of the Approval and
Vesting Order.

8.09

Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery or by
electronic means of communication addressed to the recipient as follows:

  To the Receiver:         BDO Canada Limited   25 Main Street West, Suite 805  
Hamilton, ON L8P 1H1         Fax No.: 905-570-0249


--------------------------------------------------------------------------------

- 25 -

  Attention: Christopher Mazur         Email: cmazur@bdo.ca         Attention:
Angelo Consoli   Email: aconsoli@bdo.ca         With copies to (which will not
constitute notice)         Aird & Berlis LLP   181 Bay Street, Suite 1800   PO
Box 754     Toronto, ON M5J 2T9         Fax No: 416-863-1515         Attention:
Steve Graff   Email: sgraff@airdberlis.com         Attention: Kyle Plunkett  
Email: kplunkett@airdberlis.com         To the Purchaser or the Parent:        
c/o SusGlobal Energy Belleville Ltd.   200 Davenport Road   Toronto, Ontario M5R
1J2         Fax No.: 416-223-8507         Attention: Gerald Hamaliuk   Email:
ghamaliuk@susglobalenergy.com         With copies to (which will not constitute
notice)         Chachula Environmental Law   Municipal Law Chambers   Royal
Building, Suite 211   277 Lakeshore Road East   Oakville, Ontario L6J 1H9      
  Attention: Andrew T.R. Chachula   Email: andrew@chachulalaw.com

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by either party to the other.
Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day.

--------------------------------------------------------------------------------

- 26 -

8.10

Remedies Cumulative

The right and remedies of the parties under this Agreement are cumulative and
are in addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise. No single or partial exercise by a
party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that party may be entitled.

8.11

No Third Party Beneficiaries

This Agreement is solely for the benefit of:

  (a)

the Receiver, and its successors and permitted assigns, with respect to the
obligations of the Purchaser under this Agreement, and

        (b)

the Purchaser, and its successors and permitted assigns, with respect to the
obligations of the Receiver under this Agreement,

and this Agreement will not be deemed to confer upon or give to any other person
any Claim or other right or remedy.

8.12

Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

8.13

Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario will have jurisdiction to entertain any action arising under this
Agreement. The Receiver and the Purchaser each attorns to the jurisdiction of
the courts of the Province of Ontario.

8.14

Severability

If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from
this Agreement and the remaining provisions will continue in full force and
effect.

8.15

No Registration of Agreement

The Purchaser agrees that it will not register or cause or permit to be
registered this Agreement and that no reference to or notice of it or any
caution, certificate of pending litigation or other similar court process in
respect thereof shall be registered on title to the Lands and/or any part
thereof. The Purchaser shall indemnify and save the Receiver harmless from and
against any and all Claims whatsoever arising from or with respect to any such
registration. This Section shall survive the expiration and/or termination of
this Agreement for any reason.

--------------------------------------------------------------------------------

- 27 -

8.16

Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

8.17

Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of this Agreement by such party.

8.18

Parent Guarantee


  (a)

The Parent is executing this Agreement to guarantee the performance of the
Purchaser of its obligations hereunder and under any agreement executed pursuant
to this Agreement. The Parent hereby guarantees unconditionally and as a primary
obligation that the Purchaser shall perform all its obligations and assume and
discharge all its liabilities contained in this Agreement and any agreement
executed pursuant to this Agreement. No amendment, variation, alteration, waiver
or extension to this Agreement or any agreement executed pursuant to this
Agreement shall release this guarantee, whether or not the Parent received
notice of the same and the Parent irrevocably and unconditionally waives all
need for notice of the same.

        (b)

The Parent is a corporation duly incorporated, organized and existing under the
laws of Canada.

        (c)

The Parent has the power, authority and right to enter into and deliver this
Agreement and to carry out its obligations hereunder.

        (d)

This Agreement constitutes a valid and legally binding obligation of the Parent,
enforceable against the Parent in accordance with its terms.

        (e)

The Parent has taken all necessary corporate action to authorize the entering
into and performance by it of this Agreement and completion of the transactions
contemplated herein and the entering into of this Agreement in completion of the
transactions contemplated herein will not breach its constating documents, any
agreement binding on the Parent, or Applicable Laws relating to the Parent.

[The balance of this page has been intentionally left blank]

--------------------------------------------------------------------------------

[exhibit10-8x31x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-8x32x1.jpg]

--------------------------------------------------------------------------------


EXHIBIT A   Form of Approval and Vesting Order   Court File No. CV-17-11760-00CL
  ONTARIO SUPERIOR COURT OF JUSTICE (COMMERCIAL LIST)


THE HONOURABLE JUSTICE ) DAY, THE [ __ ] DAY OF         ) [ __ ], 2017         )
 


BETWEEN:   BUSINESS DEVELOPMENT BANK OF CANADA   Applicant   and   ASTORIA
ORGANIC MATTERS LTD. and   ASTORIA ORGANIC MATTERS CANADA LP   Respondent  
APPROVAL AND VESTING ORDER

THIS MOTION, made by BDO Canada Limited, in its capacity as Court appointed
receiver (the “Receiver”), for an order approving the sale transaction (the
“Transaction”) contemplated by an asset purchase agreement (the “Asset Purchase
Agreement”) between the Receiver, SusGlobal Energy Belleville Ltd. (the
“Purchaser”) and, for the purposes of Section 8.18 of the Asset Purchase
Agreement, SusGlobal Energy Canada Corp. dated July 27, 2017, and vesting in the
Purchaser Astoria Organic Matters Ltd. and Astoria Organic Matters Canada LP
(collectively “Astoria”) right, title, benefit and interest in and to the assets
described in the Asset Purchase Agreement (the “Purchased Assets”), was heard
this day at 330 University Avenue, Toronto, Ontario.

ON READING the Affidavit of [ __ ] sworn [ __ ], 2017 and the [ __ ] Report of
the Receiver dated [ __ ], 2017 (the “[ __ ] Report”), and on hearing the
submissions of counsel for the Receiver, the Applicant, and the Purchaser, and
any such other counsel as were present, no one appearing for any other person on
the service list, although properly served as appears from the affidavit of [ __
] sworn [ __ ], 2017 filed:

--------------------------------------------------------------------------------

- 31 -

1.      THIS COURT ORDERS that unless otherwise defined herein or the context
otherwise requires, capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Asset Purchase Agreement.

2.      THIS COURT ORDERS AND DECLARES that the Transaction is hereby approved,
and the execution of the Asset Purchase Agreement by the Receiver is hereby
authorized and approved, with such minor amendments as the Receiver may deem
necessary. The Receiver is hereby authorized and directed to take such
additional steps and execute such additional documents as may be necessary or
desirable for the completion of the Transaction and for the conveyance of the
Purchased Assets to the Purchaser.

3.      THIS COURT ORDERS AND DECLARES that upon the delivery of a Receiver’s
certificate to the Purchaser substantially in the form attached as Schedule A
hereto (the “Receiver’s Certificate”), all of Astoria’s right, title, benefit
and interest in and to the Purchased Assets described in the Asset Purchase
Agreement shall vest absolutely in the Purchaser, free and clear of and from any
and all security interests (whether contractual, statutory, or otherwise),
hypothecs, mortgages, trusts or deemed trusts (whether contractual, statutory,
or otherwise), liens, executions, levies, charges, or other financial or
monetary claims, whether or not they have attached or been perfected, registered
or filed and whether secured, unsecured or otherwise (collectively, the
“Claims”) including, without limiting the generality of the foregoing: (i) any
encumbrances or charges created by the Receivership Order dated February 24,
2017; (ii) all charges, security interests or claims evidenced by registrations
pursuant to the Personal Property Security Act (Ontario) or any other personal
property registry system; and (iii) those Claims listed on Schedule B hereto
(all of which are collectively referred to as the “Encumbrances”, which term
shall not include the permitted encumbrances, easements and restrictive
covenants listed on Schedule C) and, for greater certainty, this Court orders
that all of the Encumbrances affecting or relating to the Purchased Assets are
hereby expunged and discharged as against the Purchased Assets.

--------------------------------------------------------------------------------

- 32 -

4.      THIS COURT ORDERS that for the purposes of determining the nature and
priority of Claims, the net proceeds from the sale of the Purchased Assets shall
stand in the place and stead of the Purchased Assets, and that from and after
the delivery of the Receiver’s Certificate all Claims and Encumbrances shall
attach to the net proceeds from the sale of the Purchased Assets with the same
priority as they had with respect to the Purchased Assets immediately prior to
the sale, as if the Purchased Assets had not been sold and remained in the
possession or control of the person having that possession or control
immediately prior to the sale.

5.      THIS COURT ORDERS that, pursuant to clause 7(3)(c) of the Canada
Personal Information Protection and Electronic Documents Act, the Receiver is
authorized and permitted to disclose and transfer to the Purchaser all human
resources and payroll information in the Company’s records pertaining to
Astoria’s past and current employees. The Purchaser shall maintain and protect
the privacy of such information and shall be entitled to use the personal
information provided to it in a manner which is in all material respects
identical to the prior use of such information by Astoria.

6.      THIS COURT ORDERS that, notwithstanding:

  (a)

the pendency of these proceedings;

        (b)

any applications for a bankruptcy order now or hereafter issued pursuant to the
Bankruptcy and Insolvency Act (Canada) in respect of Astoria and any bankruptcy
order issued pursuant to any such applications; and

        (c)

any assignment in bankruptcy made in respect of Astoria;

the vesting of the Purchased Assets in the Purchaser pursuant to this Order
shall be binding on any trustee in bankruptcy that may be appointed in respect
of Astoria and shall not be void or voidable by creditors of Astoria, nor shall
it constitute nor be deemed to be a fraudulent preference, assignment,
fraudulent conveyance, transfer at undervalue, or other reviewable transaction
under the Bankruptcy and Insolvency Act (Canada) or any other applicable federal
or provincial legislation, nor shall it constitute oppressive or unfairly
prejudicial conduct pursuant to any applicable federal or provincial
legislation.

--------------------------------------------------------------------------------

- 33 -

7.      THIS COURT ORDERS AND DECLARES that the Transaction is exempt from
Section 6(3) of the Retail Sales Act (Ontario).

8.      THIS COURT HEREBY REQUESTS the aid and recognition of any court,
tribunal, regulatory or administrative body having jurisdiction in Canada or in
the United States to give effect to this Order and to assist the Receiver and
its agents in carrying out the terms of this Order. All courts, tribunals,
regulatory and administrative bodies are hereby respectfully requested to make
such orders and to provide such assistance to the Receiver, as an officer of
this Court, as may be necessary or desirable to give effect to this Order or to
assist the Receiver and its agents in carrying out the terms of this Order.

SEALING

9.      THIS COURT ORDERS that the Confidential Supplement to the First Report
shall be sealed, kept confidential and not form part of the public record, but
shall be placed separate and apart from all other contents of the Court file, in
a sealed envelope attached to a notice that sets out the title of these
proceedings and a statement that the contents are subject to a sealing order and
shall only be opened upon further order of the Court.

____________________________________

--------------------------------------------------------------------------------


- 34 -     Schedule A – Form of Receiver’s Certificate   Court File No.
CV-17-11760-00CL   ONTARIO   SUPERIOR COURT OF JUSTICE   (COMMERCIAL LIST)


THE HONOURABLE JUSTICE ) DAY, THE [ __ ] DAY OF         ) [ __ ], 2017         )
        BETWEEN:    


BUSINESS DEVELOPMENT BANK OF CANADA   Applicant   and   ASTORIA ORGANIC MATTERS
LTD. and   ASTORIA ORGANIC MATTERS CANADA LP   Respondent   RECEIVER’S
CERTIFICATE   RECITALS

A.      Pursuant to an Order of the Honourable Mr. Justice Hainey of the Ontario
Superior Court of Justice (the “Court”) dated April 13, 2017, BDO Canada Limited
was appointed as receiver (the “Receiver”) of the assets, undertakings and
properties of Astoria Organic Matter Ltd. and Astoria Organic Matters Canada LP
(collectively “Astoria”).

B.      Pursuant to an Order of the Court dated [ __ ], 2017, the Court approved
the asset purchase agreement made as of July 27, 2017 (the “Asset Purchase
Agreement”) between the Receiver and SusGlobal Energy Belleville Ltd. (the
“Purchaser”) and, for the purposes of Section 8.18 of the Asset Purchase
Agreement, SusGlobal Energy Canada Corp. and provided for the vesting in the
Purchaser of Astoria’s right, title and interest in and to the Purchased Assets,
which vesting is to be effective with respect to the Purchased Assets upon the
delivery by the Receiver to the Purchaser of a certificate confirming: (i) the
payment by the Purchaser of the Purchase Price for the Purchased Assets, (ii)
that the conditions to closing as set out in the Asset Purchase Agreement have
been satisfied or waived by the Receiver and the Purchaser, and (iii) the
Transaction has been completed to the satisfaction of the Receiver.

--------------------------------------------------------------------------------

- 35 -

C.      Unless otherwise indicated herein, terms with initial capitals have the
meanings set out in the Asset Purchase Agreement.

THE RECEIVER CERTIFIES the following:

1.      The Purchaser has paid and the Receiver has received the Purchase Price
for the Purchased Assets payable on the Closing Date pursuant to the Asset
Purchase Agreement;

2.      The conditions to closing as set out in the Asset Purchase Agreement
have been satisfied or waived by the Receiver and the Purchaser, respectively;
and

3.      The Transaction has been completed to the satisfaction of the Receiver.

4.      This Certificate was delivered by the Receiver at ________ [TIME] on
________ [DATE].

BDO CANADA LIMITED, solely in its capacity as Court-appointed receiver of
ASTORIA ORGANIC MATTERS LTD. and ASTORIA ORGANIC MATTERS CANADA LP, and not in
any other capacity         Per:   Name: Title:


--------------------------------------------------------------------------------

- 36 -

Schedule B – Claims to be deleted and expunged from title to Real Property

1.      Instrument No. HT146335

2.      Instrument No. HT182884

3.      Instrument No. HT195881

4.      Instrument No. HT201539

5.      Instrument No. HT202307

6.      Instrument No. HT202338

7.      Instrument No. HT202939

8.      Instrument No. HT203677

9.      Instrument No. HT206797

--------------------------------------------------------------------------------

- 37 -

Schedule C – Permitted Encumbrances, Easements and Restrictive Covenants
related to the Real Property

(unaffected by the Vesting Order)

1.      Instrument No. QR132067 registered on 1969/09/23 representing a By-Law

2.      Instrument No. 21R4365 registered on 1979/02/01 representing a Plan
Reference

3.      Instrument No. 21R19513 registered on 2000/06/22 representing a Plan
Reference

4.      Instrument No. QR595068 registered on 2001/06/12 representing an
Agreement (Site Plan) with the City of Belleville

5.      Instrument No. HT40030 registered on 2007/10/19 representing a Charge
from 1684567 Ontario Inc. to Bank of Montreal

6.      Instrument No. HT64541 registered on 2009/04/08 representing a Charge
from 1684567 Ontario Inc. to Trenval Business Development Corporation

7.      Instrument No. HT180711 registered on 2015/11/05 representing a Notice
from The Corporation of the City of Belleville in connection with instrument no.
QR595068

8.      Instrument No. HT182759 registered on 2015/12/18 representing a Notice
of Lease from 1684567 Ontario Inc. to Astoria Organic Matters Canada LP with an
expiry date of 2034/12/31

9.      Instrument No. HT187838 registered on 2016/04/27 representing a
Certificate of Requirement pursuant to the Environmental Protection Act and the
Ontario Water Resources Act from the Ministry of Environment to 1684567 Ontario
Inc.

--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNED CONTRACTS AND PERMITS

1.      The Assumed Capital Leases.

2.      Any and all agreements or arrangements, written or otherwise, with the
following counterparties:

  (a)

Letter of Intent/Purchase Order between Manco Recycling Systems Inc. and Astoria
Canada dated November 9, 2015;

        (b)

Letter of Intent/Purchase Order between Scaletta Group Inc. and Astoria Canada
dated June 15, 2015;

        (c)

Letter of Intent/Purchase Order between Waste Management and Astoria Canada
dated June 15, 2015;

        (d)

Letter of Intent/Purchase Order between OrgaPro Ltd. and Astoria Canada dated
March 31, 2015;

        (e)

Letter of Intent/Purchase Order between Paragon Resource Management Inc. and
Astoria Canada dated April 9, 2015; and

        (f)

Letter of Intent/Purchase Order between Third High Farms and Astoria Canada
dated March 31, 2015.

3.      The Land Lease.

4.      Amended Environmental Compliance Approval Number 0031-7UTRSS issued to
1684567 Ontario Inc. and Astoria Organic Matters Ltd. o/a Astoria Organic
Matters Canada LP on August 7, 2015 for the approval of (i) waste disposal site,
(ii) composting facility, (iii) waste transfer station and material recovery
facility, and (iv) outdoor storage for leaf and yard waste.

5.      Environmental Compliance Approval Number 0565-9WXGBY issued to 1684567
Ontario Inc. and Astoria Organic Matters Ltd. o/a Astoria Organic Matters Canada
LP on August 7, 2015 for the approval of (i) material recovery facility; (ii)
fully enclosed tipping building, (iii) enclosed up-flow biofilter, (iv) enclosed
compost buildings, (v) outdoor aerobic windrows, (vi) outdoor windrows, (vii)
outdoor screening and stockpiling, (viii) material storage area, and (ix)
processing equipment.

--------------------------------------------------------------------------------

- 39 -

6.      Environmental Compliance Approval Number 5515-9VEL3J issued to 1684567
Ontario Inc. and Astoria Organic Matters Ltd. o/a Astoria Organic Matters Canada
LP on August 10, 2015 for the approval of constructing a storm water management
facility.

7.      Environment Compliance Approval Number 1876-A8RKAC issued to Astoria
Organic Matters Ltd. o/a Astoria Organic Canada LP on April 19, 2016 for the
approval of a mobile grinding plant.

8.      Amendment to Environmental Compliance Approval issued to 1684567 Ontario
Inc. and Astoria Organic Matters Ltd. on November 17, 2016 amending
Environmental Compliance Approval Number 0031-7UTRSS issued on April 7, 2015,
such amendment for the approval of the inclusion of drywall and inert powders
limited to clean gypsum and carbon powders.

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS AGREEMENT is made as of _________________, 2017

BETWEEN

SUSGLOBAL ENERGY BELLEVILLE LTD., a corporation incorporated under the laws of
Ontario (the “Purchaser”),   -and-   BDO CANADA LIMITED, solely in its capacity
as court appointed receiver of ASTORIA ORGANIC MATTERS LTD. and ASTORIA ORGANIC
MATTERS CANADA LP and not in any other capacity

WHEREAS the parties, and, for the purposes of Section 8.18 of the Asset Purchase
Agreement (as hereinafter defined), SusGlobal Energy Canada Corp. hereto have
entered into an asset purchase agreement dated as of July 27, 2017 (the “Asset
Purchase Agreement”), pursuant to which BDO Canada Limited, solely in its
capacity as court appointed receiver of Astoria Organic Matters Ltd. and Astoria
Organic Matters Canada LP (“Astoria”) and not in any other capacity (the
“Receiver”), has agreed to assign all of Astoria’s right, title, benefit and
interest in and to the Assigned Contracts to the Purchaser, and the Purchaser
has agreed to assume, perform and indemnify and hold harmless the Receiver and
Astoria from the Assumed Liabilities, upon the terms and conditions set forth
therein;

AND WHEREAS pursuant to Sections 6.02(f) and 6.03(e) of the Asset Purchase
Agreement, the Purchaser and the Receiver are required to enter into and deliver
this Agreement at the Time of Closing;

NOW THEREFORE in conjunction with and in consideration of the completion of the
transactions to be effected at the Time of Closing as contemplated by the Asset
Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Receiver and the Purchaser
agree as follows:

ARTICLE 1 - INTERPRETATION

1.01

Definitions

Unless otherwise defined herein or the context otherwise requires, capitalized
terms used and not otherwise defined herein have the meanings ascribed to them
in the Asset Purchase Agreement.

--------------------------------------------------------------------------------

- 41 -

1.02

Headings

The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of, and Schedules
to, this Agreement.

1.03

Extended Meanings

In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities. The
term “including” means “including without limiting the generality of the
foregoing”.

ARTICLE 2 – ASSIGNMENT AND ASSUMPTION

2.01

Assignment by the Receiver

Upon and subject to the terms of the Asset Purchase Agreement, effective at the
Time of Closing, the Receiver hereby assigns and transfers to the Purchaser all
of Astoria’s right, title, benefit and interest under or in respect of the
Assigned Contracts.

2.02

Assumption by the Purchaser

Upon and subject to the terms of the Asset Purchase Agreement, effective at the
Time of Closing, the Purchaser hereby assumes and agrees to fulfill, perform and
discharge the Assumed Liabilities.

2.03

Release by the Purchaser

The Purchaser hereby: (i) unconditionally and irrevocably fully releases and
discharges the Receiver and Astoria from any Claim which the Purchaser may now
or hereafter have against the Receiver or Astoria by reason of any matter or
thing arising out of, or resulting from, any of the Assumed Liabilities, and
(ii) agrees that the Purchaser will not make or take any Claim with respect to
any matter released and discharged in this Section 2.03 which may result in any
Claim against the Receiver or Astoria for contribution or indemnity or other
relief.

2.04

Indemnity by the Purchaser

The Purchaser hereby indemnifies and saves harmless the Receiver on its own
behalf and as trustee for its Affiliates and its and their current and former
directors and officers, employees, agents, advisors, and representatives
(collectively, the “Indemnitees”) from and against all Claims asserted against
any of the Indemnitees in any way directly or indirectly arising from, relating
to or in connection with any of the Assumed Liabilities from and after the Time
of Closing. The Purchaser appoints the Receiver as the trustee for the
Indemnitees of the covenants of indemnification of the Purchaser with respect to
such Indemnitees specified in this Section 2.04 and the Receiver accepts such
appointment.

--------------------------------------------------------------------------------

- 42 -

ARTICLE - GENERAL

3.01

Further Assurances

The Receiver and the Purchaser will from time to time execute and deliver all
such further documents and instruments and do all acts and things as any of the
other parties may reasonably require to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

3.02

Time of the Essence

Time is of the essence of this Agreement.

3.03

Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.

3.04

Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by each of the parties. No waiver of any breach of any
provision of this Agreement will be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided, will be limited to the specific breach waived.

3.05

Assignment

This Agreement may not be assigned by the Receiver or by the Purchaser without
the consent of: (i) in the case of an assignment by the Receiver, the Purchaser;
and (ii) in the case of an assignment by the Purchaser, the Receiver.

3.06

Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and in accordance with Article 8.09 of the
Asset Purchase Agreement.

3.07

Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

3.08

Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario will have jurisdiction to entertain any action arising under this
Agreement. The Receiver and the Purchaser each attorn to the jurisdiction of the
courts of the Province of Ontario.

--------------------------------------------------------------------------------

- 43 -

3.09

Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

3.10

Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of this Agreement by such party.

3.11

Severability

If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from
this Agreement and the remaining provisions will continue in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any of
the parties.

[The balance of this page has been intentionally left blank]

--------------------------------------------------------------------------------

- 44 -

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

SUSGLOBAL ENERGY BELLEVILLE LTD.     Per:           Per:               BDO
CANADA LIMITED, solely in its capacity as receiver of ASTORIA ORGANIC MATTERS
LTD and. ASTORIA ORGANIC MATTERS CANADA LP, and not in any other capacity    
Per:  


--------------------------------------------------------------------------------

EXHIBIT D

ASSUMED CAPITAL LEASES

The Loan and Security Agreement #BAO9580A-003 between Astoria Canada and ECN
Financial Inc. dated December 23, 2016, as amended, solely in respect of the
following equipment:

1.      2013 Liebherr Model A316LI wheeled material handler with TCD 127hp
capacity diesel engine, hydraulic lifting cab, s/n 1041-63129; and

2.      2013 RotoChopper model B66T portable grinder, s/n 13-2632.

--------------------------------------------------------------------------------

EXHIBIT E

EQUIPMENT

1.      Maintenance shed with hand tools, Dewalt portable air compressor, gas
powered pumps, vacuums, straps, heater, power washer etc.

2.      2015 Bard Industries Ltd. model DW 1000 fuel tank with 4550L capacity
s/n A10347053 with small portable fuel tank on skid.

3.      Powered tarp winder with Deutz model TD 2.9L4 diesel engine, with 74hp
capacity, s/n 1174962.

4.      (6) Gore cover system 8 meters x 50 meters Gore-Tex tarps, with (6) ATV
UG windrow control system.

5.      2015 Active model Tuff Deck 100 ton truck scale with (2) digital read
outs s/n 114832 10’ x 80’ deck.

6.      Portable office trailer with kitchen, office deck 14’ x 53’ with tandem
axle.

7.      Office contents consisting of desks, chairs, computers, monitors,
printers etc.

8.      (4) MegaDome steel structures with fabric buildings consisting of (2)
80’ x 420’ (1) 80’ x 200’ (1) 80’ x 117’.

Solely for the purpose of the conveyance of the Purchased Assets (including
those specifically referenced in this paragraph), the Purchaser will prepare an
itemized supplemental list of all tools, small equipment, electronic equipment
and software licenses not specifically listed in this Exhibit E, and which are
not Excluded Assets, and the components of the GORE composting control system
(the “Supplemental Exhibit E”) as soon as possible after the date of this
Agreement, and the Purchaser will deliver the Supplemental Exhibit E to the
Receiver for its review and agreement. The Supplemental Exhibit E as agreed to
by the parties hereto shall be incorporated by reference into this Exhibit E
before the Closing Date. For the avoidance of any doubt, the items listed in the
Supplemental Exhibit E are being sold on “as is, where is” basis in accordance
with this Agreement.

--------------------------------------------------------------------------------

EXHIBIT F

PERMITTED ENCUMBRANCES

Security/Registrations in favour of Element Financial Corporation solely in
respect of the Assumed Capital Leases.

--------------------------------------------------------------------------------

EXHIBIT G

OTHER EXCLUDED ASSETS

1.

Capital Leases:


  a.

2013 Liebherr model L550 wheel loaders with Liebherr model D934 diesel engine
with 187hp capacity s/n 1287-034299.

        b.

2013 Liebherr model L550 wheel loaders with Leibherr model D934 diesel engine
with 187hp capacity s/n 1287-034300.

        c.

2013 Komptech model Crambo 5000D duet shaft slow speed grinder s/n 167-281 with
outfeed conveyor.

        d.

2009 Liebherr model R934C HDSL Litronic crawler excavator with Liebherr model
D934, 7.0L diesel engine with 203hp capacity, s/n 918-024595.

        e.

2014 McCloskey model 621 REWT 4x4 screener s/n 81753, with Cat model C6.6 Acert
diesel engine with 175hp s/n 66621463.

        f.

2014 McCloskey model ST 100, 100’ radial stacker s/n 82562 with Kabota diesel
engine s/n CC2025

        g.

2013 Caterpillar model 246 skid steer s/n CAT0246CAJAY08918.


--------------------------------------------------------------------------------

EXHIBIT H

ALLOCATION OF PURCHASE PRICE

[The Purchase Price allocation will be determined by the Purchaser and the
Receiver prior to the Closing Date]

--------------------------------------------------------------------------------